Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicants’ Amendments
This Office action is responsive to the amendment filed on January 14, 2022. Applicant's submission will not be entered.

Response to Applicant’s Arguments
Applicant’s arguments regarding the prior art rejection of claim 22 over Cabaleiro (WO 2015/173070 A1) have been fully considered but they are not persuasive.
Applicant argues that while Cabaleiro discloses using a starting current when a solenoid is moving and using a holding current when the solenoid is not moving, and that the starting current can be higher than the holding current, Cabaleiro does not teach controlling the duty cycle of the DC power provided to the AC solenoid valve. Examiner respectfully disagrees with Applicant. Cabaleiro discloses that the starting current can be higher than the holding current (Fig. 3), applying starting current IA to the drive element 20 of the solenoid valve 28 to move the shut-off element from the closed position to the open position, reducing current flow through the drive element 20 to a holding current 1H , thus ensuring that the solenoid valve 28 opens reliably, that when the valve is open, the electrical current can be reduced to the holding current IH to prevent the drive element 20 from overheating during operation (paras 43-45), that the i.e. averaged, current and power values required for opening or holding the valve at a particular voltage value, and the controller of Cabaleiro is configured to set a lower duty cycle once the valve is opened (when the current voltage value remains the same). As for Cabaleiro disclosing adjusting the duty cycle based on the voltage value to ensure that the starting current is constant and sufficient to operate the solenoid valve, such teaching does not prevent the controller from decreasing the duty cycle in the holding position to achieve lower holding effective current and power relative to the starting position (e.g. Fig. 3), as even if there are voltage fluctuations during milliseconds of the valve opening step requiring adjustment of the duty cycle, the corresponding adjustments in the holding duty cycle (positive or negative) to account for any voltage fluctuation are performed in addition to lowering the duty cycle to achieve the lower  holding current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711